Harvey, J.
Appeal from a judgment of the County Court of Broome County (Monserrate, J.), rendered May 19, 1989, upon a verdict convicting defendant of the crime of criminal possession of a controlled substance in the third degree.
On November 16, 1988, defendant and three codefendants were arrested in the City of Binghamton, Broome County, and subsequently indicted on one count of criminal possession of a controlled substance in the third degree. This charge stemmed from observations made by Binghamton police investigators as part of a surveillance operation investigating drug activity in the City. As part of the surveillance, one of the investigating officers operated a camcorder and selectively filmed some of the drug activity in question. Defendant and the codefendants were seen working as a group arranging deals with third parties for cash. Ultimately, officers seized the group and *768recovered a package that contained 21 vials of a white powder later identified as cocaine. Following a jury trial, defendant was convicted and sentenced to a prison term of 3 to 9 years. This appeal followed.
We affirm. Initially, defendant argues that the audio component of the videotaped drug deals was improperly admitted as hearsay at trial. The People counter that the running commentary of the investigators heard on the tape was not hearsay but was evidence of the investigators’ state of mind at the time. Regardless of the respective merit of these contentions, however, we note that defendant’s complaints concerning the videotape have not been preserved for appellate review because no objection to any aspect of its admission was made at trial (see, CPL 470.05 [2]). In any event, even if defendant’s arguments had some merit, we would find no reason to reverse in the interest of justice (see, CPL 470.15 [6] [a]) in light of the overwhelming evidence of defendant’s guilt (independent of the videotape) admitted at trial (see, People v Green, 138 AD2d 516, 517, lv denied 72 NY2d 860).
We have examined defendant’s remaining arguments and find them similarly unpersuasive. We find the jury verdict to be both legally sufficient and supported by the weight of the evidence (see, People v Brown, 176 AD2d 408). As for the severity of defendant’s sentence, we find no abuse of County Court’s discretion in its imposition.
Mahoney, P. J., Mikoll, Yesawich Jr. and Crew III, JJ., concur. Ordered that the judgment is affirmed.